Title: To Benjamin Franklin from the Baron de Ballainvilliers, 24 December 1777
From: Ballainvilliers, Simon-Charles, baron de
To: Franklin, Benjamin


Le 24. xbre 1777.
J’ai l’honneur de vous addresser, Monsieur, une lettre pour Monsieur De La fayette mon ami. Si vous voulez bien la lui faire tenir je vous en aurai, Monsieur, la plus grande obligation. J’ai l’honneur d’etre avec des sentimens d’estime et de respect Monsieur Votre tres humble et tres obeissant serviteur.
Ballainvilliers
Cons. au Parliament
 
Endorsed: Ballainvilliers 24 xb. 77
